Citation Nr: 1638342	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-40 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for radiculopathy of the right lower extremity. 

2.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity. 

(The claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claims file is currently held by the Reno RO.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a Decision Review Officer (DRO) in June 2010.  Transcripts of both hearings are of record. 

The case was previously before the Board in March 2013 when it was remanded for additional development.  In a May 2015 decision, the Board awarded increased ratings for the Veteran's back disability and separate noncompensable evaluations for neurological impairment of the right and left lower extremities diagnosed as radiculopathy.  The May 2015 Board decision also identified an inferred claim for entitlement to TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the claim for initial adjudication by the agency of original jurisdiction (AOJ).  The record before the Board indicates that the AOJ is still developing evidence in connection with the Veteran's TDIU claim and it is therefore not addressed in this decision.

The Veteran appealed the Board's May 2015 denial of separate compensable evaluations for radiculopathy of the right and left lower extremities to the Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Remand filed by the parties requesting the Court vacate and remand the portion of the May 2015 Board decision assigning separate noncompensable evaluations for lower extremity radiculopathy.  The Court complied and the appeal of these issues has now returned to the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, a derivative claim for entitlement to TDIU was identified by the Board in May 2015 and remanded for initial adjudication by the AOJ.  The record currently establishes that the AOJ is actively developing evidence in connection with the TDIU claim, to include obtaining the Veteran's medical records from the Social Security Administration (SSA).  These records may prove relevant to the claims for increased initial ratings for radiculopathy of the lower extremities and the Board finds the increased initial rating claims are intertwined with the pending claim for TDIU.  As such, the claims for initial compensable ratings for radiculopathy of the right and left lower extremities are remanded to allow the AOJ to complete development of the TDIU claim.  After the initial adjudication of the TDIU claim and readjudication of the initial rating claims with consideration of all new evidence added to the record, the claims should all be certified and returned to the Board for further appellate action.

Accordingly, the case is REMANDED for the following action:

After completing the evidentiary development in connection with the claim for TDIU, adjudicate the TDIU claim and readjudicate the claims for initial compensable ratings for radiculopathy of the right and left lower extremities with consideration of all the evidence of record.  If any benefit remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  After providing an adequate opportunity to respond, the appeal must be recertified and returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




